 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HINES,                                    No. 2:17-CV-1634-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    VA MATHER MEDICAL CENTER,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brought this civil action. Final judgment was

18   entered on February 7, 2019, and plaintiff has appealed. The matter was referred to the

19   undersigned by the Ninth Circuit Court of Appeals to certify whether in forma pauperis status

20   should continue on appeal or whether the appeal is frivolous or taken in bad faith, in which case

21   in forma pauperis status would be revoked. See 28 U.S.C. § 1915(a)(3); see also Hooker v.

22   American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). Having reviewed the entire file, the

23   court concludes in forma pauperis status should be revoked because plaintiff’s appeal is frivolous

24   and taken in bad faith. In particular, the court notes plaintiff failed to oppose defendant’s motion

25   arguing the action should be dismissed for failure to exhaust administrative remedies under the

26   Federal Tort Claims Act. As such, this court’s lack of jurisdiction was undisputed.

27   ///

28   ///
                                                       1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Plaintiff’s in forma pauperis status should be revoked; and

 3                 2.      The Clerk of the Court is directed to serve a copy of this order on the Pro

 4   Se Unit at the Ninth Circuit Court of Appeals.

 5

 6

 7   Dated: March 26, 2019
                                                          ____________________________________
 8                                                        DENNIS M. COTA
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
